



EXHIBIT 10.2






LEASE TERMINATION AGREEMENT


THIS LEASE TERMINATION AGREEMENT (the “Agreement”) dated as of the 10th day of
May, 2017, by and between 106 Allen Road LLC, a New Jersey limited liability
company, having an office at 788 Morris Turnpike, Short Hills, New Jersey 07078
(“Landlord”) and Caladrius Biosciences, Inc. f/k/a NeoStem, Inc. (“Tenant”),
Assignee from Regado Biosciences, Inc. (“Assignor”), a Delaware corporation,
having its principal place of business at 106 Allen Road, Fourth Floor, Liberty
Corner, New Jersey 07920.


Statement of Facts


WHEREAS, by that certain Agreement of Lease dated April 30, 2014 (the “Lease”),
Landlord leased to Assignor certain premises, totaling approximately 18,467
square feet (the “Premises”) and located on the fourth floor at 106 Allen Road,
Liberty Corner, New Jersey.


WHEREAS, by a certain Assignment and Assumption of Office Lease dated February
17, 2015, Assignor, Regado Biosciences, Inc., assigned all of its rights, title
and interests in the Premises as the tenant in and under the Lease to NeoStem,
Inc. (“NeoStem”), as Assignee through July 31, 2020, subject to and upon the
conditions set forth herein.


WHEREAS, NeoStem changed its corporate name to Caladrius Biosciences, Inc.
effective June 8, 2015.


WHEREAS, by a certain Third Amendment to Lease dated April 26, 2017 (“Third
Amendment”), executed by and between Landlord and a neighboring tenant, Ipsen
Biopharmaceuticals, Inc. (“Ipsen”), Ipsen is desirous to expand its space to
include the Premises effective upon the Surrender Date as hereinafter defined.


WHEREAS, by a certain Lease dated May 10, 2017 (“New Lease”) executed by and
between Landlord and Tenant, Tenant shall occupy certain premises located at 110
Allen Road, Second Floor, Liberty Corner, New Jersey 07920 (“New Premises”).


NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, it is agreed as follows:


1.DEFINED TERMS: Unless the context otherwise clearly indicates a contrary
intent or unless specifically otherwise provided herein, each term used in this
Agreement which is defined in the Lease shall be deemed to have the meaning
ascribed to such term in the Lease.


2.
SURRENDER OF THE DEMISED PREMISES:



A.Effective as of May 31, 2017 (hereinafter referred to as the “Surrender
Date”), the Lease and the leasehold estate created thereby shall be deemed
terminated and expired as if the Surrender Date were set forth therein as the
Termination Date of the Lease, in accordance with, and


1



--------------------------------------------------------------------------------





subject to the provisions of this Agreement.




B.     Subject to the availability of the New Premises in acceptable move-in
condition, on or before the Surrender Date, Tenant shall vacate and quit and
surrender possession of the entire Premises to Landlord in accordance with the
applicable provisions of the Lease, as if the Surrender Date were the
Termination Date of the Lease. Tenant shall leave the Premises "broom clean" and
will make any necessary repairs to walls, carpeting, etc. as a result of any
damage caused by Tenant, above and beyond normal wear and tear, vacating the
Premises. Tenant will, however, leave its furniture at the Premises upon
vacating.
    
3.TENANT'S FINANCIAL OBLIGATIONS: Tenant understands and agrees that, upon
termination of the Lease for the Premises as of May 31, 2017, Landlord will
waive Tenant’s obligation to remit Base Rent and Additional Rent to Landlord for
the remainder of the Lease. Tenant will, however, continue to pay Rent to
Landlord pursuant to the Lease through the Surrender Date. Landlord will retain
the Security Deposit of $115,418.74 following Tenant vacating the Premises on
the Surrender Date, subject to credits as agreed to between Landlord and Tenant
pursuant to the New Lease.


4.TENANT'S REPRESENTATIONS: Tenant hereby covenants, represents and warrants to
Landlord that:


A.     Tenant has not committed, permitted or suffered and will not commit,
permit or suffer, any act or deed whereby the Premises (or any portion(s)
thereof), or the Lease, have been, or may be, pledged, hypothecated, encumbered,
assigned, conveyed or otherwise transferred;


B.     With the exception of a certain Sublease Agreement dated August 1, 2016
(“Sublease”) executed by and between Tenant and Nutrinia, Inc. (Landlord shall
assume said Sublease whereby Landlord shall become the landlord/sublessor to
Nutrinia, Inc. pursuant to the terms of said Sublease) Tenant has not sublet,
underlet or otherwise transferred, and will not sublet, underlet or otherwise
transfer in any manner whatsoever, any present or future possessory, use or
occupancy right in or to all or any portions of the Lease or the Premises; and


C.     As of the Surrender Date, the Premises (other than that portion of the
Premises which is occupied by Nutrinia, Inc. pursuant to the terms of the
Sublease, containing approximately 5,800 square feet) shall be free of all
tenants, subtenants and other occupants and all leases and subleases, and there
shall be no other persons or entities claiming, or who or which may claim, any
rights of possession, occupancy or use of the Premises or any portions thereof.


5.
RELEASE:



A.    Tenant, on behalf of itself, its successors and assigns, hereby releases
and forever discharges Landlord and its successors and assigns from each and
every obligation, covenant, liability, right, claim, debt and cause of action
whatsoever, accruing to Tenant under the Lease from and after the Surrender Date
by reason of any matter, cause or thing whatsoever, arising under, resulting
from or relating in any way to the Lease or this Agreement, the Premises, or
Tenant's occupancy of the Premises, other than any obligations of Landlord
accruing prior to the Surrender Date.


B.    Provided Tenant and any party claiming through or under Tenant shall have
vacated


2



--------------------------------------------------------------------------------





the Premises and surrendered possession thereof in accordance with the Lease as
modified by this Agreement, and paid to Landlord any outstanding rent obligation
pursuant to Section 3 above as of the Surrender Date, Landlord, on behalf of
itself, its successors and assigns, hereby (i) releases and forever discharges
Tenant and its successors and assigns from each and every obligation, covenant,
liability, right, claim, debt and cause of action whatsoever, accruing to
Landlord under the Lease from and after the Surrender Date by reason of any
matter, cause or thing whatsoever, arising under resulting from or relating in
any way to the Lease or this Agreement, the Premises, or Tenant's occupancy of
the Premises, , and (ii) agrees to accept the surrender of the Premises and
termination of the Lease. Tenant acknowledges and agrees that Tenant's
obligation to pay Landlord any and all amounts due under Section 3 above shall
survive the termination of the Lease.


6.NEW LEASE CONTINGENCY: This Agreement is contingent upon Ipsen executing the
Third Amendment to take occupancy of the Premises and Tenant executing the New
Lease to take occupancy of the New Premises. In the event that the Third
Amendment is not fully executed, this Agreement and the New Lease will be
considered null and void and Tenant’s Lease will be reinstated and have full
force and effect. Tenant will continue to be obligated for all terms and
conditions pursuant to the Lease.


7.BROKER: Tenant and Landlord covenant, warrant and represent that there were no
brokers involved with this Third Amendment.


8.
MISCELLANEOUS:



This Agreement constitutes the entire agreement between the parties with respect
to the subject matter hereof, and all understandings and agreements heretofore
or simultaneously had between the parties are merged in and are contained in
this Agreement.
 
A.Landlord and Tenant each represent and warrant to the other that it has not
relied upon any representation or warranty, express or implied, in entering into
this Agreement, except those which are set forth herein.


B.This Agreement shall be governed by and construed in accordance with the laws
of the State of New Jersey applicable to agreements made and to be performed in
that State.


C.This Agreement may not be waived, changed, modified or discharged orally, but
only by an agreement in writing, specifically referring to this Agreement, and
signed by the party against whom any waiver, change, modification or discharge
is sought.


D.This Agreement shall be binding upon and inure to the benefit of the parties
hereto, their respective heirs, successors and, as permitted, their assigns.


E.If any provision of this Agreement, or its application to any situation, shall
be invalid or unenforceable to any extent, the remainder of this Agreement, or
the application thereof to situations other than that as to which it is invalid
or unenforceable, shall not be affected thereby, and every provision of this
Agreement shall be valid and enforceable to the fullest extent permitted by law.










3



--------------------------------------------------------------------------------











F.    This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which shall constitute one and the same
instrument.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.


LANDLORD:


110 Allen Road LLC




By: /s/ Blake Silverman
Blake Silverman
Member




TENANT:


Caladrius Biosciences, Inc. fka NeoStem, Inc., Assignee from Regado Biosciences,
Inc.




By: /s/ David J. Mazzo
Name:    David J. Mazzo, PhD                
Title: President and CEO    




4

